478 F.2d 700
73-2 USTC  P 9511
Kenneth R. LaLONDE, Plaintiff-Appellant,v.UNITED STATES of America et al., Defendants-Appellees.
No. 72-1699.
United States Court of Appeals,Eighth Circuit.
Submitted June 11, 1973.Decided June 21, 1973.

Robert J. Milzavetz, Minneapolis, Minn., for plaintiff-appellant.
William A. Whitledge, Atty., Tax Div., Dept. of Justice, Washington, D.C., for defendants-appellees.
Before CLARK, Associate Justice, Retired,* and HEANEY and BRIGHT, Circuit Judges.
PER CURIAM.


1
Upon a careful consideration of the record, briefs and arguments of the parties, the Court has concluded that the judgment of the District Court should be affirmed for the reasons stated in that court's opinion.  LaLonde v. United States, 350 F. Supp. 976 (D.Minn. 1972).



*
 United States Supreme Court, sitting by designation